Goldsborough, J.,
delivered tho opinion of this Court.
Two propositions arise out of the defendant’s prayer which was rejected by the Court below, and to the rejection of which the defendant excepted.
1st. That the jury must believe that the assignment of the cause of action was written or endorsed on the single bill, or on the paper on which the bill wa3 written,
2nd. If the assignment was written on a separate piece *238of paper, and attached to the single bill, then it must appear'that the assignor or assignee attached the paper ■containing the assignment, at the time of the assignment, or that it was so attached by some person authorized to do 80 by the assignor or assignee.
( Decided January 23rd, 1867.)
The first proposition involves the mode of assignment to ■secure the right of action to an assignee under the first section of the 9th Article of the Code. This Article and section is a transcript of the Act of 1829, ch. 51, which was passed on by this Court in the case of Kent vs. Somervell, 7 G. & J., 271. In that case the Court said, “that Act does not direct, nor is there anything in it requiring that the assignment shall be in writing on the instrument itself; nor does it direct what kind of writing it shall be. All that is required by it is, that it shall be such a writing, signed by the person authorized to make it, as will be sufficient to transfer the bona fide title to the instrument.”
The condition attached to the latter part of the prayer, that unless the jury find the paper containing the assignment was attached to the bill by Thomas, the assignor, or by the plaintiff at the time of the assigment, or by some person authorized by Thomas, or the plaintiff, is equally objectionable in view of the evidence offered by the plaintiff It was proved by him that the assignment was in the handwriting of the assignor, and the single bill and assignment were in the possession of the plaintiff when the action was instituted. This proof was certainly prima facie evidence of the assignment, and the bona fides of it, without any necessity to prove when the paper containing the assignment was attached to the bill, and threw the onus upon the defendant to impeach it. There being no such evidence offered by him; the prayer was properly rejected by the Court.

Judgment affirmed.